DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the applicant’s filing on March 23, 2021. Claims 1-20 are pending and examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN202010911924.2, filed on September 2, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 15, 2021 and May 5, 2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2, 5, 6, 13, and 16-19 are objected to because of the following informalities:
Claim 2, line 3, “reception time” should read “the reception time”.
Claim 5, line 3, “map information” should read “the map information”.
Further, claim 5, line 3, “location information of the vehicle” should read “the location information of the vehicle”.
Claim 6, line 3, “location information of each positioning point” should read “the location information of each positioning point”.
Claim 13, line 5, “location information of each positioning point” should read “the location information of each positioning point”.
Claim 16, line 2, “a computer” should read “the computer”.
Claim 17, line 2, “a computer” should read “the computer”.
Claim 18, line 2, “a computer” should read “the computer”.
Claim 19, line 2, “a computer” should read “the computer”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 20, the limitation “an autonomous vehicle” at line 1 is unclear. Specifically, it is unclear to the Examiner if this is meant to “a vehicle” previously recited in claim 1 or different limitation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1, 8, and 15 are directed toward non-statutory subject matter, as shown below:

STEP 1: Do claims 1, 8, and 15 fall within one of the statutory categories?  Yes.  The claims are directed toward a machine and a process which falls within one of the statutory categories.

STEP 2A (PRONG 1): Are the claims directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claims are directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The independent claims (claims 1, 8, and 15) recite the limitation of calculating a horizontal distance between a vehicle and the road side unit according to reception time and the sending time of the broadcast information and the height of the road side unit; and matching the horizontal distance between the vehicle and the road side unit, and the location information of the road side unit with map information to obtain location information of the vehicle. Under its broadest reasonable interpretation, this limitation, as drafted, can reasonably be performed in the human mind using pen and paper, otherwise considered a mental process, which is an abstract idea. For example, the claim limitations encompass a person looking at the broadcast information and calculates a horizontal distance between a vehicle and the road side unit; and observing the horizontal distance between the vehicle and the road side unit, and the location information of the road side unit with map information to obtain location information of the vehicle.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, the claim encompasses a user (person) simply calculating a horizontal distance between a vehicle and the road side unit according to reception time and the sending time of the broadcast information and the height of the road side unit; and matching the horizontal distance between the vehicle and the road side unit, and the location information of the road side unit with map information to obtain location information of the vehicle in his/her mind or by a human using a pen and paper. The mere nominal recitation of at least one processor (claim 8), a memory (claim 8), or a non-transitory computer-readable storage medium (claim 15) does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.
	
STEP 2A (PRONG 2): Do the claims recite additional elements that integrate the judicial exception into a practical application?  No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1, 8, and 15 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. This judicial exception is not integrated into a practical application because the claim(s) recites additional elements of receiving broadcast information sent by a road side unit, the broadcast information comprising sending time, a height of the road side unit and location information of the road side unit, at least one processor (claim 8), a memory (claim 8), and a non-transitory computer-readable storage medium (claim 15). The receiving step is recited at a high level of generality (i.e. as a general means of receiving data) and amount to no more than data gathering, which is a form of extra solution activity. The at least one processor in claim 8, memory in claim 8, and non-transitory computer-readable storage medium in claim 15 merely describe how to generally “apply” the otherwise mental judgments in a generic or general purpose computing environment.  The at least one processor, memory, and non-transitory computer-readable storage medium are recited at a high level of generality and merely automate the calculating and matching steps. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to the abstract idea.

STEP 2B: Do the claims recite additional elements that amount to significantly more than the judicial exception? No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements in the claims amount to no more than insignificant extra-solution activity. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).

CONCLUSION
Thus, since claims 1, 8, and 15 are: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1, 8, and 15 are directed towards non-statutory subject matter.
Examiner additionally notes claims 2-7 and 20 depend from claim 1, claims 9-14 depend from claim 8, and claims 16-19 depend from claim 15. 
Dependent claims 2-7, 9-14, and 16-20 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more. For example, in claim 2, the additional limitations of calculating a linear distance between the vehicle and the road side unit according to the reception time and the sending time; and calculating the horizontal distance between the vehicle and the road side unit according to the height of the road side unit and the linear distance between the vehicle and the road side unit are further step that, under their broadest reasonable interpretation, covers performance of the limitation in the mind or by a human using a pen and paper using a similar analysis applied to claim 1, 8, and 15 above. As a further example, in claim 6, obtaining the map update information from the broadcast information is recited at a high level of generality and amount to no more than data gathering, which is a form of extra solution activity, using a similar analysis applied to claims 1, 8, and 15 above. And updating the map information with the map update information in a case where the map information is not matched with the map update information is recited at a high level of generality and amounts to mere post solution actions, which is a form of insignificant extra-solution activity, using a similar analysis applied to claims 1, 8, and 15 above.
As such, claims 1-20 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7-10, 12, 14-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al., US 2020/0077238 A1, hereinafter referred to as Alexander, in view of UKAI, JP 5472034 B2, hereinafter referred to as UKAI, respectively.
As to claim 1, Alexander teaches a vehicle infrastructure cooperative positioning method, comprising:
receiving broadcast information sent by a road side unit, the broadcast information comprising sending time, a height of the road side unit and location information of the road side unit (see at least paragraphs 35-40 regarding a position engine is provided for receiving the range measurements, known location of the RSUs which are used to calculate the range measurements, and additional information for accurately calculating the position of the vehicle. See also at least FIG. 3 and paragraphs 50-54, Alexander);
calculating a horizontal distance between a vehicle and the road side unit according to reception time and the sending time of the broadcast information and the height of the road side unit (see at least paragraphs 50-52 regarding calculating the time difference between the time at which a message was sent from the OBU to the RSU and the time at which the acknowledgement was received at the OBU. Knowing the fixed location of the RSU and calculated time difference, the processor can calculate the distance or range between the OBU and the RSU. See also at least paragraph 78, Alexander).
Alexander teaches the range measurements can either be used individually or in combination with additional information such as position estimation from the GNSS, actual heading data including yaw data, expected heading or direction of motion, speed, etc., of the first object to estimate the position of the first object. A position engine 700 that is used for estimating the position of a vehicle by fusing range measurements obtained using V2X communication between the vehicle and available RSUs, and additional information. In an embodiment, the additional information can be obtained from multiple sources such as road angles (information obtained from virtual heading sensors 705), GNSS position estimation 702, information from speed sensors, inertial sensors 703 (pitch, yaw, and roll), accelerometers 704, and so on. In certain embodiments, a robust positioning solution may also include information obtained from GNSS (when in a good state) for more precisely estimating the position of the vehicle (see at least paragraph 31 and 78), however, Alexander does not explicitly teach matching the horizontal distance between the vehicle and the road side unit, and the location information of the road side unit with map information to obtain location information of the vehicle.
However, such matter is taught by UKAI (see at least paragraphs 26-29 regarding the map matching process calculates the current position of the vehicle based on the signals output from the sensor for autonomous navigation and the sensor for satellite navigation of the position detector 11, and projects the calculated current position onto the road position in the map data. By doing (pulling back), it is a process of identifying the road on which the vehicle is traveling and the vehicle position on the road).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of UKAI which teaches matching the horizontal distance between the vehicle and the road side unit, and the location information of the road side unit with map information to obtain location information of the vehicle with the system of Alexander as both systems are directed to a system and method for estimating the position of an object, and one of ordinary skill in the art would have recognized the established utility of matching the horizontal distance between the vehicle and the road side unit, and the location information of the road side unit with map information to obtain location information of the vehicle and would have predictably applied it to improve the system of Alexander.
As to claim 2, Alexander teaches wherein calculating the horizontal distance between the vehicle and the road side unit according to reception time and the sending time of the broadcast information and the height of the road side unit comprises:
calculating a linear distance between the vehicle and the road side unit according to the reception time and the sending time (see at least paragraph 50 regarding calculating the time difference between the time at which a message was sent from the OBU to the RSU and the time at which the acknowledgement was received at the OBU. Knowing the fixed location of the RSU and calculated time difference, the processor can calculate the distance or range between the OBU and the RSU. See also at least paragraphs 55-59, Alexander); and
calculating the horizontal distance between the vehicle and the road side unit according to the height of the road side unit and the linear distance between the vehicle and the road side unit (see at least paragraphs 76-80 regarding a position engine 700 that is used for estimating the position of a vehicle by fusing range measurements obtained using V2X communication between the vehicle and available RSUs, and additional information. In an embodiment, the additional information can be obtained from multiple sources such as road angles (information obtained from virtual heading sensors 705), GNSS position estimation 702, information from speed sensors, inertial sensors 703 (pitch, yaw, and roll), accelerometers 704, and so on, Alexander).
As to claim 3, Alexander teaches wherein calculating the linear distance between the vehicle and the road side unit according to the reception time and the sending time comprises:
calculating transmission time of the broadcast information according to the reception time and the sending time (see at least paragraphs 50-54, Alexander); and
calculating the linear distance between the vehicle and the road side unit according to the transmission time and a transmission speed of the broadcast information (see at least FIG. 4B and paragraphs 50-67, Alexander).
As to claim 5, Alexander does not explicitly teach obtaining location information of each positioning point on a current road section from the map information; matching a positioning point having a distance from the road side unit equal to the horizontal distance between the vehicle and the road side unit on the current road section, according to the horizontal distance between the vehicle and the road side unit and the location information of the road side unit; or taking location information of the matched positioning point as the location information of the vehicle.
However, UKAI teaches obtaining location information of each positioning point on a current road section from the map information (see at least paragraph 24 regarding the map data includes information on the position and shape of the road); matching a positioning point having a distance from the road side unit equal to the horizontal distance between the vehicle and the road side unit on the current road section, according to the horizontal distance between the vehicle and the road side unit and the location information of the road side unit; and taking location information of the matched positioning point as the location information of the vehicle (see at least paragraphs 26-29 regarding the map matching process calculates the current position of the vehicle based on the signals output from the sensor for autonomous navigation and the sensor for satellite navigation of the position detector 11, and projects the calculated current position onto the road position in the map data. By doing (pulling back), it is a process of identifying the road on which the vehicle is traveling and the vehicle position on the road).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of UKAI which teaches obtaining location information of each positioning point on a current road section from the map information; matching a positioning point having a distance from the road side unit equal to the horizontal distance between the vehicle and the road side unit on the current road section, according to the horizontal distance between the vehicle and the road side unit and the location information of the road side unit; and taking location information of the matched positioning point as the location information of the vehicle with the system of Alexander as both systems are directed to a system and method for estimating the position of an object, and one of ordinary skill in the art would have recognized the established utility of obtaining location information of each positioning point on a current road section from the map information; matching a positioning point having a distance from the road side unit equal to the horizontal distance between the vehicle and the road side unit on the current road section, according to the horizontal distance between the vehicle and the road side unit and the location information of the road side unit; and taking location information of the matched positioning point as the location information of the vehicle and would have predictably applied it to improve the system of Alexander.
As to claim 7, Alexander teaches wherein after obtaining the location information of the vehicle, the method further comprises: detecting a speed of the vehicle (see at least paragraph 78 regarding information from speed sensors, Alexander).
Alexander does not explicitly teach calculating a distance traveled by the vehicle from receiving the broadcast information sent by the road side unit to a current moment, according to the speed of the vehicle; or matching the location information and the distance traveled by the vehicle with the map information to obtain the location information of the vehicle at the current moment.
However, such matter is taught by UKAI (see at least paragraphs 26-29 regarding the map matching process calculates the current position of the vehicle based on the signals output from the sensor for autonomous navigation and the sensor for satellite navigation of the position detector 11, and projects the calculated current position onto the road position in the map data. By doing (pulling back), it is a process of identifying the road on which the vehicle is traveling and the vehicle position on the road. See also at least paragraphs 57-58 regarding the distance traveled by the vehicle 20 is calculated from the position where the beacon data is received from the optical beacon 21 as a starting point, and the current travel section is specified from the information of the traveled distance and the length of each section. The deviation determination is performed based on the distance calculation based on the accurate distance and direction information obtained from the optical beacon 21, the deviation is determined at the time of receiving the beacon data from the optical beacon 21 as compared with the normal map matching).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of UKAI which teaches calculating a distance traveled by the vehicle from receiving the broadcast information sent by the road side unit to a current moment, according to the speed of the vehicle; and matching the location information and the distance traveled by the vehicle with the map information to obtain the location information of the vehicle at the current moment with the system of Alexander as both systems are directed to a system and method for estimating the position of an object, and one of ordinary skill in the art would have recognized the established utility of calculating a distance traveled by the vehicle from receiving the broadcast information sent by the road side unit to a current moment, according to the speed of the vehicle; and matching the location information and the distance traveled by the vehicle with the map information to obtain the location information of the vehicle at the current moment and would have predictably applied it to improve the system of Alexander.
As to claim 8, Examiner notes claim 8 recites similar limitations to claim 1 and is rejected under the same rational.
As to claim 9, Examiner notes claim 9 recites similar limitations to claim 2 and is rejected under the same rational.
As to claim 10, Examiner notes claim 10 recites similar limitations to claim 3 and is rejected under the same rational.
As to claim 12, Examiner notes claim 12 recites similar limitations to claim 5 and is rejected under the same rational.
As to claim 14, Examiner notes claim 14 recites similar limitations to claim 7 and is rejected under the same rational.
As to claim 15, Examiner notes claim 15 recites similar limitations to claim 1 and is rejected under the same rational.
As to claim 16, Examiner notes claim 16 recites similar limitations to claim 2 and is rejected under the same rational.
As to claim 17, Examiner notes claim 17 recites similar limitations to claim 3 and is rejected under the same rational.
As to claim 19, Examiner notes claim 19 recites similar limitations to claim 5 and is rejected under the same rational.
As to claim 20, Alexander teaches an autonomous vehicle, comprising:
at least one processor (see at least FIG. 1 and paragraph 35, Alexander); and
a memory communicatively connected to the at least one processor, wherein the memory stores instructions executable by the at least one processor, the instructions, when executed by the at least one processor, enable the at least one processor to perform the vehicle infrastructure cooperative positioning method according to claim 1 (see at least FIG. 1 and paragraph 35, Alexander).

Claim(s) 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al., US 2020/0077238 A1, hereinafter referred to as Alexander, in view of UKAI, JP 5472034 B2, hereinafter referred to as UKAI, and further in view of Gunji et al., US 5926117 A, hereinafter referred to as Gunji, respectively.
As to claim 4, Alexander, as modified by UKAI, does not explicitly teach calculating the horizontal distance between the vehicle and the road side unit using a formula:
                
                    d
                    =
                     
                    
                        
                            
                                l
                            
                            
                                2
                            
                        
                        -
                         
                        
                            
                                h
                            
                            
                                2
                            
                        
                    
                     
                
            
wherein d represents the horizontal distance between the vehicle and the road side unit, l represents the linear distance between the vehicle and the road side unit, and h represents the height of the road side unit.
However, such matter is taught by Gunji (see at least FIG. 14 and Col. 15, Lines 30-36 regarding at a step 182, relative calculation quantities of the vehicle object (my car) relative to the proximity objects located around the my car, that is, distances Dci from my car to the proximity objects, proximity directions Hci extended from my car to the proximity objects and relative speeds Tcxi, Rcyi between my car and proximity objects are calculated in accordance with equations given in the drawing).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Gunji which teaches calculating the horizontal distance between the vehicle and the road side unit using a formula with the system of Alexander, as modified by UKAI, as both systems are directed to a system and method for estimating the position of an object, and one of ordinary skill in the art would have recognized the established utility of calculating the horizontal distance between the vehicle and the road side unit using a formula and would have predictably applied it to improve the system of Alexander as modified by UKAI.
As to claim 11, Examiner notes claim 11 recites similar limitations to claim 4 and is rejected under the same rational.
As to claim 18, Examiner notes claim 18 recites similar limitations to claim 4 and is rejected under the same rational.

Claim(s) 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al., US 2020/0077238 A1, hereinafter referred to as Alexander, in view of UKAI, JP 5472034 B2, hereinafter referred to as UKAI, and further in view of CHEN et al., US 2018/0335307 A1, hereinafter referred to as CHEN, respectively.
As to claim 6, Alexander, as modified by UKAI, does not explicitly teach wherein the broadcast information further comprises map update information of the current road section; before obtaining location information of each positioning point on the current road section from the map information, the method further comprises: obtaining the map update information from the broadcast information; and updating the map information with the map update information in a case where the map information is not matched with the map update information.
However, CHEN teaches obtaining the map update information from the broadcast information (see at least paragraphs 55-58 regarding the system 100 can then use the trained map matching platform 101 to classify probe points for map matching using a machine learning approach according to the embodiments described herein. FIGS. 3A to 3D are diagrams illustrating an example of map-matching probe points using a trained machine learning classifier, according to one embodiment. FIG. 3A illustrates map 301 of a geographic area depicting a road network 303 shown in outline shape with mapped geometries (e.g., mapped links 305) of the road network 303 indicated with a polyline (e.g., indicated as dark lines) superimposed on the mapped portion of the road network 303. Mapped links 305, for instance, refer to segments of the road network 303 that have corresponding link or road segment records stored in a map database (e.g., the geographic database 103)); and updating the map information with the map update information in a case where the map information is not matched with the map update information (see at least paragraphs 59-60 regarding the unmatched probe points may be indicative of new or changes in the geometry of the road network 303. Accordingly, the map matching platform 101 can pass this set of unmatched probe points to another component of a map data generation pipeline to determine whether they indicate a new road segment that should be mapped in the geographic database 103 as a new link record. By way of example, the probe points can be processing using any known method for determining a new link including, but not limited, to clustering, trajectory analysis, imagery analysis of the area, dispatch of a mapping vehicles or crews, etc. FIG. 3D shows a result of this process of extracting new road geometries from unmatched probe points. As shown in FIG. 3D, the map 301 has been updated to include a new link record 321 corresponding to the unmapped road segment 307. The new link record 321 is indicated by a dark polyline as used to indicate the other mapped segments of the road network 303).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of CHEN which teaches obtaining the map update information from the broadcast information; and updating the map information with the map update information in a case where the map information is not matched with the map update information with the system of Alexander, as modified by UKAI, as both systems are directed to a system and method for estimating the position of an object, and one of ordinary skill in the art would have recognized the established utility of obtaining the map update information from the broadcast information; and updating the map information with the map update information in a case where the map information is not matched with the map update information and would have predictably applied it to improve the system of Alexander as modified by UKAI.
As to claim 13, Examiner notes claim 13 recites similar limitations to claim 6 and is rejected under the same rational.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kwakkernaat et al. (US 2016/0069985 A1) regarding a system and method for localizing a vehicle in a field provided with localization markings.
Jiang et al. (US 2018/0302280 A1) regarding a wireless device may identify a configuration for transmitting ranging signals in a vehicle-based communication system. The configuration may identify a plurality of channels to be used for the ranging signals and timing for the ranging signals.
HWANG et al. (US 2022/0107382 A1) regarding a system and method for obtaining, by a vehicle, information regarding its own location through V2X communication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE S. PARK whose telephone number is (571)272-3151. The examiner can normally be reached Mon-Thurs 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M ANTONUCCI can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.P./Examiner, Art Unit 3666                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666